DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
Applicant Initiated Interview Request
The Applicant initiated interview request on 8/23/2021 is acknowledged.  A message was left at the 678-869-7746 number provided on the request form on 8/31/21 at approximately 11am ET to set up an interview, but did not result in an interview being scheduled.  
Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. Applicant amended the claims to include each electrode includes the uninsulated portions separated from one another along a length direction, and the uninsulated portions  
 	The electrode shape and size, and inter-electrode spacing(s) are specific to contouring the electrical field surrounding the nerve, to enable selective blocking. For example, a suitable multipolar electrode may include a center cathode electrode that is flanked by two anodes, where the anodal electrodes are connected together, effectively sharing a charge.
Fang teaches a central cathode electrode that is flanked by two anodes; Paragraph [0134] states:
The second arrangement 157 includes a tripolar electrode arrangement (e.g., a central cathode with anodes on either side). 
 Therefore the argument the Fang does not disclose or suggest such a limitation is not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 55 and 62 requires blocking of A-fibers in the peripheral nerve while C-fibers in the peripheral nerve are not blocked.  The published application discloses in Paragraph [0126] that blocking activity of A-fibers the frequency is less than 30 kHz, down to 5 kHz and the amplitude is less than about 25mA.  Paragraph [0123] discloses that to block C-fiber in the target nerve the stimulation frequency is greater than 30 kHz and the amplitude is less than 25mA.  Therefore since claims 58 and 66 require a frequency of between 30 kHz and 60 kHz, which the disclosure teaches blocks C-fibers, the claim contains new subject matter not consistent with the originally filed disclosure.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 78 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 requires “wherein the electrode assembly a transcutaneous electrode”; it is unclear if this is requiring one or more of the electrodes of the electrode assembly to be transcutaneous electrodes, or if this is replacing the electrode assembly of the independent claim to be transcutaneous electrodes instead of one or more percutaneous electrodes. 
Claims 78 and 79 require an electrical stimulation frequency and or amplitude threshold sufficient to block nerve signal transmission in only one of A-fibers or C-fibers; this is unclear because the independent claims require the A-fibers are not blocked; it is unclear if there are other unrecited steps, such as the A-fiber is first blocked; or if the claims are including the blocking of A-fibers.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 45 requires the electrode assembly a transcutaneous electrode defining a generally uniform skin contacting surface.  This appears to be redefining the electrode assembly to be a transcutaneous electrode which does not include all the limitations from which it depends since the independent claim requires the electrode assembly includes one or more percutaneous electrodes.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 78 and 79 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 78 and 79 require an electrical stimulation frequency and or amplitude threshold sufficient to block nerve signal transmission in only one of A-fibers or C-fibers; this appears to broaden the claim to include blocking of fibers which are not blocked according the independent claim.  The independent claims require blocking of C-fibers and A-.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40, 44, 47, 52, 55, 58, 62, 66, 82-85 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311).
Referring to Claims 40 and 96, Fang et al teaches a system for selectively blocking nerve fiber activity of a peripheral nerve, the system comprising: an electrode assembly including one or more percutaneous electrodes each having uninsulated portions (e.g. Paragraphs [0133] and [0134] and Figure 20 discloses a percutaneous lead with uninsulated electrodes), the electrode assembly in the form of a paddle, cylindrical catheter or needle, wire form, or thin probe, the electrode assembly adapted to be introduced percutaneously through the skin. The uninsulated portion of each of the electrodes adapted to be positioned longitudinally along a long-axis of a peripheral nerve (e.g. Paragraphs [0010] and [0046] and Figure 1, electrodes 103 and Figures 

Referring to Claim 44, Fang et al in view of Scheiner et al teaches the system of claim 40, wherein the one or more electrodes are adapted to be positioned not in contact with the peripheral nerve during delivery of the electrical nerve-blocking stimulation (e.g. Figure 3 illustrates the electrodes not in contact with the nerves).

Referring to Claim 47, Fang et al teaches a method for selectively blocking nerve fiber activity of a peripheral nerve, the method comprising: identifying a peripheral nerve of a mammal (e.g. Paragraphs [0046], [0061], [0085] and [0139]); positioning an electrode adjacent and longitudinally along a long-axis of the peripheral nerve (e.g. Figure 15 and Paragraphs [0085], [0111], [0116], [0125] and [0135]), the electrode adapted to be introduced percutaneously through the skin and a be positioned longitudinally along a long-axis of a peripheral nerve (e.g. Paragraphs [0010] and [0046] and Figures 1 and 2, electrodes 103 and 
 	Scheiner et al teaches that it is known to use a sinusoidal waveform in blocking the activity of nervous tissue as set forth in Paragraphs [0042] and [0049] which is a simple substitution of one known element for another to obtain predictable results of providing improved therapy with an easier to produce signal.  It would have been obvious before the 

Referring to Claim 52, Fang et al in view of Scheiner et al teaches the method of claim 47, wherein the step of positioning the electrode adjacent the peripheral nerve is carried out by positioning one or more electrodes introduced percutaneously through the skin (e.g. Paragraphs [0010] and [0046] and Figure 1, electrodes 103), wherein the electrode is not required to contact the peripheral nerve during delivery of the electrical stimulation (e.g. Figure 3 illustrates the electrodes not in contact with the nerves); wherein the electrical stimulation comprises a sinusoidal waveform, the amplitude ranging between than 2.5 mA and 20mA and a frequency ranging between 30kHz and 60kHz (e.g. Paragraphs [0042], [0080], [0085], [0086], [0101] and Schneider et al Paragraphs [0042] and [0049] uses a sinusoidal waveform as discussed above in the independent claim).
Referring to Claims 55 and 58, Fang et al teaches a system for selectively creating a conductive nerve block of nerve fiber activity of a peripheral nerve, the system comprising: one or more electrodes including an elongated tip portion adapted to be introduced percutaneously though the skin and positioned in contact with and longitudinally along a long-axis of a peripheral nerve (e.g. Paragraphs [0010] and [0046] and Figure 1, electrodes 103 and Figures 
Referring to Claim 62, Fang et al teaches a method for selectively creating a conductive nerve block of nerve fiber activity of a peripheral nerve, the method comprising: identifying a peripheral nerve of a mammal (e.g. Paragraphs [0046], [0061], [0085] and [0139]); positioning an electrode in contact with and longitudinally along a long-axis the peripheral nerve (e.g. Figure 15 and Paragraphs [0085], [0111], [0116], [0125] and [0135] disclose positioned longitudinally along the peripheral nerve), the electrode including an elongated tip portion adapted to be introduced percutaneously through the skin and adapted to be positioned longitudinally along the long-axis of a peripheral nerve (e.g. Paragraphs [0010] and [0046] and Figures 1 and 2, electrodes 103 and 110 and Figures 19A, 20 and 21 illustrate the elongated tip and Paragraph [0125]); delivering electrical stimulation to the peripheral nerve at a frequency and amplitude sufficient to block nerve signal transmission of A-fibers in the peripheral nerve providing motor function and/or low-threshold sensory function is blocked and so that the nerve signal transmission of the C-fibers in the peripheral nerve is not blocked, wherein the 
 	Scheiner et al teaches that it is known to use a sinusoidal waveform in blocking the activity of nervous tissue as set forth in Paragraphs [0042] and [0049] which is a simple substitution of one known element for another to obtain predictable results of providing improved therapy with an easier to produce signal.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Fang et al, with a sinusoidal waveform in blocking the activity of nervous tissue as taught by Scheiner et al, since such a modification is a simple substitution of one known element for another and would provide the predictable results of improved therapy with an easier to produce signal.
Referring to Claim 66, Fang et al in view of Scheiner teaches the method of claim 62, wherein the step of positioning the electrode adjacent the peripheral nerve is carried out by introducing one or more electrodes percutaneously through the skin, wherein the electrodes comprise an electrode assembly in the form of a paddle, cylindrical catheter or needle, wire form, or thin probe or the like, configured to be introduced percutaneously through the skin (e.g. Paragraphs [0010] and [0046] and Figure 1, electrodes 103); wherein the electrical 

Referring to Claim 82, Fang et al in view of Scheiner teaches the system of claim 40, wherein the amplitude of the electrical nerve-blocking stimulation ranges from 2.5 mA to 10mA (e.g. Paragraph [0080]).

Referring to Claim 83, Fang et al in view of Scheiner teaches the method of claim 40, wherein the amplitude of the electrical nerve-blocking stimulation ranges from 2.5mA to 15mA (e.g. Paragraph [0080]).

Referring to Claim 84, Fang et al in view of Scheiner teaches the system of claim 40, wherein the amplitude of the electrical nerve-blocking stimulation ranges from 2.5 mA to 5 mA (e.g. Paragraph [0080]).

Referring to Claim 85, Fang et al in view of Scheiner teaches the method of claim 40, wherein a starting amplitude of the electrical nerve-blocking stimulation is increased to the amplitude sufficient to block nerve signal transmission of C-fibers in the peripheral nerve, while the frequency of the electrical nerve- blocking stimulation is held constant (e.g. Figure 10 and .
Claims 43, 50, 59, 65, and 86-89  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311) as applied above, and further in view of Dobak, III (US Publication 2009/0259279).
Referring to Claims 43, 50, and 65, Fang et al in view of Scheiner et al teaches the claimed invention, except wherein the electrode assembly is in the form of a paddle comprising a nerve cuff and the one or more electrodes including a blocking electrode adapted to be located in contact with the peripheral nerve. 	Dobak, III teaches that it is known to use cuff electrodes in nerve stimulation as set forth in Figure 12 and Paragraph [0124] to provide preventing migration of the lead away from the nerve.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Fang et al, with cuff electrodes in nerve stimulation as taught by Dobak, III, since such a modification would provide the predictable results of preventing migration of the lead away from the nerve.
Referring to Claim 59, Fang et al in view of Scheiner teaches the system of claim 55, wherein the one or more electrodes comprise an electrode assembly in the form of a nerve cuff, paddle, cylindrical catheter or needle, wire form, or thin probe (e.g. Paragraphs [0010] and [0046] and Figure 1, electrodes 103).  However, Fang et al does not disclose wherein the 
Referring to Claim 86, Fang et al in view of Scheiner teaches the system of claim 40, except wherein at least one of the one or more electrodes has a diameter ranging from 0.25 mm to 10mm.
 	Dobak, III teaches that it is known to use an electrode of an electrode assembly a diameter of 0.5 to 1.5mm as set forth in Paragraph [0123] to provide increased versatility in the assignment of cathode and anode electrodes.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fang et al, with an electrode of an electrode assembly with a diameter of 0.5 to 1.5mm as taught by Dobak, III, since such a modification would provide the predictable results of increased versatility in the assignment of cathode and anode electrodes.
Referring to Claim 87, Fang et al in view of Scheiner teaches the system of claim 86, except including at least two electrodes having the same polarity.
Referring to Claim 88, Fang et al in view of Scheiner teaches the system of claim 86, except including at least two electrodes each having a different polarity.
 	Dobak, III teaches that it is known to use two electrodes with the same polarity and two electrodes with different polarities as set forth in Figure 12 to provide improved efficacy in the blocking nerve activity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fang et al, with an two electrodes with the same polarity and two electrodes with different polarities as taught by Dobak, III, since such a modification would provide the predictable results of provide improved efficacy in the blocking nerve activity.
Referring to Claim 89, Fang et al in view of Scheiner teaches the system of claim 44, except wherein at least one of the one or more electrodes is circumferential in shape and has a diameter ranging from 0.25 mm to 10mm.
.
Claims 45, 51, 53, 60, 91, and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of DiUbaldi et al (US Publication 2008/0132962).
Referring to Claims 45, 51, 53, 60, 91, and 93, Fang et al in view of Scheiner et al teaches the claimed invention, except wherein the electrode assembly includes a transcutaneous electrode defining a generally uniform skin contacting surface for placement on the intact skin over the peripheral nerve to block nerve signal transmission in the peripheral nerve underlying the transcutaneous electrode without eliciting a painful sensation, the transcutaneous electrode defining a generally uniform skin contacting surface, and wherein the electronic control system provides electrical stimulation to the peripheral nerve through the transcutaneous electrode; and a carrier frequency ranging from 5kHz to 1MHz. 	DiUbaldi et al teaches that it is known to use a nerve stimulator patch that is removably .
Claims 46, 68 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of Boveja et al (US Publication 2005/0197678).
Referring to Claims 46, 68 and 94, Fang et al in view of Scheiner et al teaches the claimed invention, except wherein the electronic control system provides electrical stimulation that further includes a carrier frequency ranging from about 5 kilohertz to about 1 megahertz and the carrier frequency is greater than the frequency of the electrical stimulation used to block nerve signal transmission. 	Boveja et al teaches that it is known to use a carrier signal of 175kHz or around 1MHz to .
Claims 54 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of Zhang et al (US Publication 2012/0290053).
Referring to Claims 54 and 69, Fang et al in view of Scheiner et al teaches the claimed method, except further comprising the step of applying a local anesthetic to the peripheral nerve prior to delivering the electrical stimulation sufficient to block nerve signal transmission, the local anesthetic being applied in an amount sufficient to relieve an onset response in connection with the delivery of electrical stimulation. 	Zhang et al teaches that it is known to use comprising the step of applying a local anesthetic to the target nerve prior to delivering the electrical stimulation sufficient to block nerve signal transmission, the local anesthetic being applied in an amount sufficient to relieve .
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311) and Dobak, III (US Publication 2009/0259279), as applied above in claim 59, and further in view of Boveja et al (US Publication 2005/0197678).
Referring to Claims 61, Fang et al in view of Scheiner et al and Dobak, III teaches the claimed invention, except wherein the electronic control system provides electrical stimulation that further includes a carrier frequency ranging from about 5 kilohertz to about 1 megahertz and the carrier frequency is greater than the frequency of the electrical stimulation used to block nerve signal transmission. 	Boveja et al teaches that it is known to use a carrier signal of 175kHz or around 1MHz to provide blocking electrical signals to the nerve as set forth in Figure 53 and Paragraph [0182] to provide an optimum carrier frequency that is suitable between of energy requirements and power losses caused by conversion to heat that is absorbed by the tissues.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Fang et al, with a carrier signal of 175kHz or around 1MHz to provide blocking electrical signals to the nerve as taught by Boveja et al, since such a modification would provide the predictable results of an optimum carrier frequency that is suitable between of energy requirements and power losses caused by conversion to heat that is absorbed by the tissues.
Claims 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of Yoo et al (US Publication 2015/0148878).
Referring to Claims 78-81, Fang et al in view of Scheiner et al teaches the claimed invention, except wherein the electronic control system determines an electrical stimulation frequency and/or amplitude threshold sufficient to block nerve signal transmission, using at least one of: (i) patient feedback of pain and/or motor function and/or low-threshold sensory function; (ii) feedback collected by a recording electrode; and (iii) electromyogram signals; wherein the electronics control system adjusts at least one of the amplitude and the frequency based on the determined electrical stimulation frequency threshold or amplitude threshold, respectively. 	Yoo et al teaches that it is known to use the electronic control system (processor 58) .
Claim 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311) and DiUbaldi et al (US Publication 2008/0132962), as applied above, and further in view of Boggs, II (US Publication 2010/0152808).
Referring to Claim 90, Fang et al in view of Scheiner and DiUbaldi et al teaches the system of claim 45, except wherein the one or more electrodes has a uniform skin contacting area ranging from 3.5mm2 to about 40mm2.
 	Boggs, II teaches that it is known to use a transcutaneous electrode with a contacting area of 0.1 to 20mm2 as set forth in Figure 17B, electrode 54 and Paragraph [0196] to provide improved therapeutic results by having reliable current densities that vary based on surface area.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Fang et al, with a transcutaneous electrode with a contacting area of 0.1 to 20mm2 as taught by Boggs, II, since such a modification would provide the predictable results of improved therapeutic results by having reliable current densities that vary based on surface area.
Claim 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US Publication 2014/0163660) in view of Scheiner et al (US Publication 2010/0191311), as applied above, and further in view of Moffitt et al (US Publication 2012/0046715).
Referring to Claim 95, Fang et al in view of Scheiner et al teaches the system of claim 40, wherein the electrode comprises a cylindrical catheter or needle, wire form, or thin probe (e.g. Paragraph [0010] discloses electrodes are positioned using a Touhy-like needle), wherein the electrode comprises a multipolar electrode including a cathode positioned along an elongated cylindrical body portion of the electrode, and an anode spaced from the cathode along the body portion of the electrode, (e.g. Paragraph [0134]).  However, Fang does not disclose the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792